United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 14-1344
                      ___________________________

                               David Gerard Jeep

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

   The Tea Party/GOP/Republicans; John Boehner, Republican Speaker of the
            House; Mitch McConnell, Republican Minority Leader

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                   Appeal from United States District Court
                for the Eastern District of Missouri - St. Louis
                                ____________

                           Submitted: June 11, 2014
                            Filed: June 13, 2014
                               [Unpublished]
                               ____________

Before LOKEN, MURPHY, and SMITH, Circuit Judges.
                           ____________

PER CURIAM.
       David Jeep appeals after the district court1 dismissed his civil complaint
preservice for lack of subject matter jurisdiction. Upon careful de novo review, see
Hart v. United States, 630 F.3d 1085, 1088 (8th Cir. 2011) (standard of review), we
conclude that the district court appropriately dismissed the complaint, see Fed. R.
Civ. P. 12(h)(3) (if court determines at any time that it lacks subject matter
jurisdiction, court must dismiss action); Hagans v. Lavine, 415 U.S. 528, 536-38
(1974) (federal courts are without power to entertain claims otherwise within their
jurisdiction if they are so attenuated and unsubstantial as to be absolutely devoid of
merit); Biscanin v. Merril Lynch & Co., 407 F.3d 905, 907 (8th Cir. 2005) (“[i]f the
asserted basis of federal jurisdiction is patently meritless, then dismissal for lack of
jurisdiction is appropriate”; court determines whether asserted jurisdictional basis is
patently meritless by looking to face of complaint and drawing all reasonable
inferences in favor of plaintiff).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable John A. Ross, United States District Judge for the Eastern
District of Missouri.

                                          -2-